Case 0:20-cv-62366-KMM Document 1 Entered on FLSD Docket 11/19/2020 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

 ROSA TIERNEY,

         Plaintiff,                                           Case No. 0:20-cv-62366

 v.

 CREDIT CORP. SOLUTIONS, INC.,

       Defendant.
 ________________________________________/

                                           COMPLAINT

         The Plaintiff, Rosa Tierney (“Plaintiff” or “Ms. Tierney”), hereby sues the Defendant,

 Credit Corp. Solutions, Inc. (“Defendant” or “Credit Corp”), and alleges:

                                  Parties, Jurisdiction and Venue

         1.      Plaintiff is an individual and a resident of Broward County, Florida.

         2.      Credit Corp is a foreign corporation with its principal place of business in Draper,

 Utah.

         3.      This is an action brought pursuant to 15 U.S.C. 1692k. Accordingly, this Court

 has jurisdiction over this action under 28 U.S.C. § 1331 because this is a civil action arising

 under the laws of the United States.

         4.      This Court has supplemental jurisdiction over the state law claim in this action

 under 28 U.S.C. § 1367 because the state law claim is so related to the claim over which this

 Court has original jurisdiction that they form part of the same case or controversy under Article

 III of the U.S. Constitution.
Case 0:20-cv-62366-KMM Document 1 Entered on FLSD Docket 11/19/2020 Page 2 of 4




         5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

 substantial part of the events or omissions giving rise to the claims asserted herein occurred in

 this district.

         6.       All conditions precedent to bringing this action have occurred, been performed, or

 have been waived.

                                           Common Facts

         7.       Credit Corp is a company who uses instrumentalities of interstate commerce,

 including interstate telephone lines, and the mails in a business the principal purpose of which is

 the collect of debts. In that business, Credit Corp regularly collects and attempts to collect,

 directly and indirectly, debts owed or due and debts asserted to be owed or due another.

         8.       Credit Corp has been attempting to collect an alleged debt (the “Alleged Debt”)

 from Ms. Tierney that was allegedly incurred for personal and household purposes.

         9.       In attempting to collect the Alleged Debt, Credit Corp called Ms. Tierney

 approximately four times per day every day for approximately one month straight. Ms. Tierney

 repeatedly demanded that Credit Corp stop calling her, but Credit Corp continued to call her four

 times per day every single day. This conduct constituted a violation of 15 U.S.C. § 1692d(5) and

 Section 559.72(7), Florida Statutes.

         10.      Further, when Ms. Tierney told Credit Corp to stop calling her, Credit Corp’s

 representative responded that, “We’re going to send this to a lawyer to sue you and we will not

 stop calling.” At the time that Credit Corp made this threat, Credit Corp did not have a present

 intent to send Ms. Tierney’s debt to a lawyer or to file any lawsuit against her. This conduct

 violated 15 U.S.C. § 1692e(5), 15 U.S.C. § 1692d(2) and Section 559.72(7), Florida Statutes.




                                                  2
Case 0:20-cv-62366-KMM Document 1 Entered on FLSD Docket 11/19/2020 Page 3 of 4




           11.   Lastly, Credit Corp failed to send Ms. Tierney the written notice required by 15

 U.S.C. § 1692g(a) within five days after Credit Corp’s initial communication with Ms. Tierney.

 Indeed, Credit Corp never sent Ms. Tierney the legally required notice.

           12.   Credit Corp directed the above-described illegal telephone calls and statements to

 Plaintiff in the Southern District of Florida, and Plaintiff received the illegal telephone calls and

 statements in the Southern District of Florida.

    COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

           13.   Plaintiff incorporates and realleges paragraphs 1 through 12 as if stated fully

 herein.

           14.   Credit Corp’s conduct violated 15 U.S.C. § 1692d, 15 U.S.C. § 1692e and 15

 U.S.C. § 1692g.

           15.   As a direct and proximate result of the wrongful conduct of Credit Corp, Plaintiff

 has suffered actual damages, including mental anguish, embarrassment, loss of time, and

 financial harm.

           WHEREFORE, the Plaintiff, Rosa Tierney, hereby demands judgment against the

 Defendant, Credit Corp. Solutions, Inc., for actual damages, statutory damages in the amount of

 $1,000.00, court costs, reasonable attorney’s fees, injunctive relief, and any other further relief

 this Court deems just and proper.

                            COUNT II – VIOLATION OF THE
                   FLORIDA CONSUMER COLLECTION PRACTICES ACT

           16.   Plaintiff incorporates and realleges paragraphs 1 through 12 as if stated fully

 herein.

           17.   Credit Corp’s conduct violated Section 559.72(7).



                                                   3
Case 0:20-cv-62366-KMM Document 1 Entered on FLSD Docket 11/19/2020 Page 4 of 4




         18.    As a direct and proximate result of the conduct of Credit Corp, Plaintiff has

 suffered actual damages, including mental anguish, embarrassment, loss of time, and financial

 harm.

         WHEREFORE, the Plaintiff, Rosa Tierney, hereby demands judgment against the

 Defendant, Credit Corp. Solutions, Inc., for actual damages, statutory damages in the amount of

 $1,000.00, court costs, reasonable attorney’s fees, injunctive relief, and any other further relief

 this Court deems just and proper.

                               Demand for Attorney’s Fees & Costs

         Pursuant to 15 U.S.C. § 1692k(a)(3) and Section 559.77(2), Florida Statutes, Plaintiff

 Rosa Tierney hereby demands an award of the attorney’s fees and costs incurred in this matter.

                                      Demand for Jury Trial

         Plaintiff Rosa Tierney hereby demands a jury trial on all claims asserted in this

 Complaint and otherwise later asserted in this lawsuit.

 DATED: November 19, 2020.                     Respectfully submitted,


                                               /s/ Joshua A. Mize
                                               Joshua A. Mize, Esq.
                                               Florida Bar No. 86163
                                               MIZE LAW, PLLC
                                               110 Front Street, Suite 300
                                               Jupiter, FL 33477
                                               Phone: (407) 913-6800
                                               Fax: (407) 604-7410
                                               Email: jmize@mize.law

                                               Attorney for the Plaintiff,
                                               Rosa Tierney




                                                 4
